POLEN, J.
Former Husband appeals from a post-final judgment of dissolution of marriage order which determined he owed Former Wife $2,280.84 in child support arrearages, found him in contempt for failure to comply with prior child support obligations, and set a purge amount accordingly. Of the several issues raised on appeal, he argues that the court made mathematical errors in computing these arrearages. We agree and reverse.
The trial court set up the final judgment by setting forth each monthly installment of the various components of support due, the amounts actually paid by the Former Husband, and the amounts which were either waived or abated by oral agreements between the parties. Our review of the record, however, shows that an error exists as to the total amount of arrearages as determined by the trial court, for the numbers simply do not add up. As a result, we reverse and remand for a proper computation of same. See Taylor v. Lasley, 666 So.2d 600 (Fla. 4th DCA 1996)(holding incorrect calculation of child support arrearages constitutes an abuse of discretion requiring reversal). In this regard, we also reverse the finding of contempt, for such a proper purge amount may not be determined until the court correctly calculates what Former Husband owes.
As to the other issues raised on appeal, we affirm as unpersuasive.
AFFIRMED in part; REVERSED in part and REMANDED.
DELL and TAYLOR, JJ., concur.